Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 12/14/2020.  In the Amendment, applicant amended claims 10-12, 14-19, 21-26 and 28-29.  Claims 1-9 are cancelled.   There is no Terminal Disclaimer filed, therefore Examiner hereby respectfully maintains a provisional obviousness-type double patenting rejection because the conflicting claims 10-29 that have not in fact been patented.

As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections - 35 U.S.C § 103.
Please note claims 10-29 are pending.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 10/15/2020 has been considered (see form-1449, MPEP 609).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claims 10-29 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of Patent No. 10,331,878, over claims 1-9 of Patent No. 9,325,712, over claims 1-14 of Patent No. 8,086,633, over claims 1-14 of Patent No. 8,180794, over claims 1-11, of Patent No. 8,447,780, over claims 1-3 of Patent No. 8,700664.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No. 9,325,712,  Patent No. 8,086,633, Patent No. 8,180794, Patent No. 8,447,780, and Patent No. 8,700664 contain every 

Instant Application claim 10
Patent No. 10,331878 claim 1
A system for controlling access to a resource configured for a first operating system with a canonical namespace, the system comprising: 
a processor; and a memory, wherein the memory includes instructions, that when executed by the processor, cause the processor to: 
receive an input/output request that targets the resource from an entity having a second operating system with a namespace different than the canonical namespace, the input/output request including a first entity identifier that is in accordance with the namespace and identifies the entity requesting access to the resource; 

 	generate and associate a third entity identifier in the canonical namespace to the first entity identifier in response to a determination that the first entity identifier is not in the canonical namespace and a determination that the mapping of the first entity identifier to the second entity identifier does not exist within the database; and 
 	access the resource using the third entity identifier, wherein the resource is 


a processor; and a memory, wherein the memory includes instructions executable by the processor to: receive an input/output request that targets the resource from an entity having a second operating system with a namespace different than the canonical namespace, the input/output request including a first entity identifier that is in accordance with the namespace and identifies the entity requesting access to the resource; automatically generate and associate a second entity identifier that is in accordance with the canonical namespace to the first entity identifier, in 



	Claims 1-6 of Patent No. 10,331,878 satisfies all the elements of claims 11-16 of the instant application, and as such, anticipates the claims of instant application.
 	Claims 7-12 of Patent No. 10,331,878 satisfies all the elements of claims 17-23 of the instant application, and as such, anticipates the claims of instant application.
 	Claims 13-18 of Patent No. 10,331,878 satisfies all the elements of claims 24-29 of the instant application, and as such, anticipates the claims of instant application.

	

Patent No. 9,325,712 claim 4
A system for controlling access to a resource configured for a first operating system with a canonical namespace, the system comprising: 
a processor; and a memory, wherein the memory includes instructions, that when executed by the processor, cause the processor to: 
receive an input/output request that targets the resource from an entity having a second operating system with a namespace different than the canonical namespace, the input/output request including a first entity identifier that is in accordance with the namespace and identifies the entity requesting access to the resource; 
 	query a database for a mapping of the first entity identifier to a second entity identifier, wherein the second entity 
 	generate and associate a third entity identifier in the canonical namespace to the first entity identifier in response to a determination that the first entity identifier is not in the canonical namespace and a determination that the mapping of the first entity identifier to the second entity identifier does not exist within the database; and 
 	access the resource using the third entity identifier, wherein the resource is accessible using entity identifiers in the canonical namespace. 


 a processor for executing program instructions; and 
 a memory coupled to the processor for executing the program instructions, 
 wherein the program instructions include program instructions for controlling access to a resource in the computer system, including program instructions that receive, within the computer system, an internal input/output request to access a resource, 
the request including a first identifier associated with an entity, wherein access to the resource requires a security identifier from a canonical namespace,
  program instructions that determine whether or not the first identifier is a member of the canonical namespace containing identifiers used to access resources in the computer system,

  program instructions that, responsive to determining that the first identifier is not a member of the canonical namespace, 
  whereby the first identifier is determined to not be an identifier that can be used to directly access the resource, determine whether the first identifier has a mapping to a second identifier that is a member of the canonical namespace, wherein the mapping is stored in an internal database of the computer system, 
  program instructions that, responsive to determining that the first identifier is not a member of the canonical namespace and does have a mapping to the canonical namespace stored in the internal database, obtain the second identifier for the entity within the canonical namespace 
  program instructions that, responsive to obtaining the second identifier from the entry in the internal database, access the resource using the second identifier, 
  program instructions that, responsive to determining that the first identifier is not a member of the canonical namespace and does not have a mapping to the canonical namespace stored in the internal database, 
  automatically generate a third identifier for the entity within the canonical namespace and store the third identifier in the internal database for further identification of the entity, and 
  program instructions that, responsive to generating and storing the third identifier, access the resource using the third identifier.




	Claims 4-6 of Patent No. 9,325712 satisfies all the elements of claims 11-16 of the instant application, and as such, anticipates the claims of instant application.
 	Claims 1-3 of Patent No. 9,325712 satisfies all the elements of claims 17-23 of the instant application, and as such, anticipates the claims of instant application.
 	Claims 7-9 of Patent No. 9,325712 satisfies all the elements of claims 24-29 of the instant application, and as such, anticipates the claims of instant application.
	
Instant Application claim 17
Patent No. 8,086633 claim 1
A method for controlling access to a resource configured for a first operating system with a canonical namespace, the method comprising:
 receiving an input/output request that targets the resource from an entity having a second operating system with a namespace different than the canonical namespace, the input/output request including a first entity identifier that is in accordance with the namespace and identifies the entity requesting access to the resource; 

determining whether the mapping of the first entity identifier to the second entity identifier exists within the database based on the query; 
generating and associating a third entity identifier in the canonical namespace to the first entity identifier in response to determining that the first entity identifier is not in the canonical namespace and a determination that the mapping of the first entity identifier to the second entity identifier does not exist within the database; and 
accessing the resource using the third entity identifier, wherein the resource is 
  mapping a second identifier to the first identifier in response to determining that the first identifier is not a member of a canonical namespace and is not mapped to the canonical namespace; and
  
accessing the resource using the second identifier, wherein the resources of the computer system are accessible using members of the canonical namespace and the second identifier is a member of the canonical namespace.


 determining whether or not the first identifier is a member of a canonical namespace containing identifiers used to access resources in the computer system; 
 responsive to determining that the first identifier is a member of the canonical 
 determining whether the first identifier has a mapping to the canonical namespace stored in an internal database; 
 prior to determining whether the first identifier has a mapping to the canonical namespace stored in an internal database, determining whether or not the first identifier is present in an external mapping database that maps members of other namespaces to the canonical namespace; 
 prior to determining whether or not the first identifier is present in the external mapping database, determining whether or not the external mapping database is available; 
 responsive to determining that the first identifier is present in the external mapping database and that the external mapping database is available, retrieving 
 responsive to determining that the first identifier is not a member of the canonical namespace and does not have a mapping to the canonical namespace stored in the internal database, and only if the second identifier is not retrieved from the external mapping database, the first identifier is not present in the external mapping database, or the external mapping database is not available, automatically generating the second identifier and storing the second identifier in the internal database for further identification of the entity; and 
 accessing the resource using the second identifier.






	Claims 6-10 of Patent No. 8,086633 satisfies all the elements of claims 10-17 of the instant application, and as such, anticipates the claims of instant application.
	Claims 11-14 of Patent No. 8,086633 satisfies all the elements of claims 24-29 of the instant application, and as such, anticipates the claims of instant application.
 	
Instant Application claim 17
Patent No. 8,180794 claim 1
A method for controlling access to a resource configured for a first operating system with a canonical namespace, the method comprising:
 receiving an input/output request that targets the resource from an entity having a second operating system with a namespace different than the canonical namespace, the input/output request including a first entity identifier that is in accordance with the namespace and identifies the entity requesting access to the resource; 

determining whether the mapping of the first entity identifier to the second entity identifier exists within the database based on the query; 
generating and associating a third entity identifier in the canonical namespace to the first entity identifier in response to determining that the first entity identifier is not in the canonical namespace and a determination that the mapping of the first entity identifier to the second entity identifier does not exist within the database; and 
accessing the resource using the third entity identifier, wherein the resource is 
  mapping a second identifier to the first identifier in response to determining that the first identifier is not a member of a canonical namespace and is not mapped to the canonical namespace; and
  
accessing the resource using the second identifier, wherein the resources of the computer system are accessible using members of the canonical namespace and the second identifier is a member of the canonical namespace.


 determining whether or not the first identifier is a member of a canonical namespace containing identifiers used to access resources in the computer system; 
 responsive to determining that the first identifier is a member of the canonical namespace, accessing the resource using the first identifier; 

 prior to determining whether the first identifier has a mapping to the canonical namespace stored in an internal database, determining whether or not the first identifier is present in an external mapping database that maps members of other namespaces to the canonical namespace; 
 responsive to determining that the first identifier is present in the external mapping database, retrieving a second identifier for the entity within the canonical namespace from the external mapping database; 
 responsive to determining that the first identifier is not a member of the canonical namespace and does not have a mapping to the canonical namespace stored in the internal database, and only 
 periodically checking the external mapping database to determine if a new mapping has been generated that is associated with the entity on a given file system; 
 responsive to determining that a new mapping has been generated that is associated with the entity on the given file system, using the new mapping from the external database to resolve conflicts between the new mapping and the second identifier previously generated by the automatically generating; and 
accessing the resource using the second identifier.




    Claims 6-10 of Patent No. 8,180794 satisfies all the elements of claims 10-17 of the instant application, and as such, anticipates the claims of instant application.
    Claims 11-14 of Patent No. 8,180794 satisfies all the elements of claims 24-29 of the instant application, and as such, anticipates the claims of instant application.
	
Instant Application claim 17
Patent No. 8,447,780 claim 1
A method for controlling access to a resource configured for a first operating system with a canonical namespace, the method comprising:
 receiving an input/output request that targets the resource from an entity having a second operating system with a namespace different than the canonical namespace, the input/output request including a first entity identifier that is in accordance with the namespace and identifies the entity requesting access to the resource; 

determining whether the mapping of the first entity identifier to the second entity identifier exists within the database based on the query; 
generating and associating a third entity identifier in the canonical namespace to the first entity identifier in response to determining that the first entity identifier is not in the canonical namespace and a determination that the mapping of the first entity identifier to the second entity identifier does not exist within the database; and 
accessing the resource using the third entity identifier, wherein the resource is 
  mapping a second identifier to the first identifier in response to determining that the first identifier is not a member of a canonical namespace and is not mapped to the canonical namespace; and
  
accessing the resource using the second identifier, wherein the resources of the computer system are accessible using members of the canonical namespace and the second identifier is a member of the canonical namespace.


 receiving a request to access a resource including a first identifier associated with an entity; 
 determining whether or not the first identifier is a member of a canonical namespace containing identifiers used to access resources in the computer system; 
 responsive to determining that the first identifier is a member of the canonical 
 determining whether the first identifier has a mapping to the canonical namespace stored in an internal database; prior to determining whether the first identifier has a mapping to the canonical namespace stored in an internal database, determining whether or not the first identifier is present in an external mapping database that maps members of other namespaces to the canonical namespace; 
 responsive to determining that the first identifier is present in the external mapping database, retrieving a second identifier for the entity within the canonical namespace from the external mapping database; 
 responsive to determining that the first identifier is not a member of the canonical namespace and does not have a mapping to the canonical namespace 
 accessing the resource using the second identifier.



  Claims 1-4 of Patent No. 8,447,780 satisfies all the elements of claims 18-23 of the instant application, and as such, anticipates the claims of instant application.
    Claims 5-8 of Patent No. 8,447,780 satisfies all the elements of claims 10-17 of the instant application, and as such, anticipates the claims of instant application.
    Claims 9-11 of Patent No. 8,447,780 satisfies all the elements of claims 24-29 of the instant application, and as such, anticipates the claims of instant application.
	

Patent No. 8,700,664 claim 1
A method for controlling access to a resource configured for a first operating system with a canonical namespace, the method comprising:
 receiving an input/output request that targets the resource from an entity having a second operating system with a namespace different than the canonical namespace, the input/output request including a first entity identifier that is in accordance with the namespace and identifies the entity requesting access to the resource; 
querying a database for a mapping of the first entity identifier to a second entity identifier, wherein the second entity identifier is in the canonical namespace and is associated with the entity; 
determining whether the mapping of the first entity identifier to the second entity 
generating and associating a third entity identifier in the canonical namespace to the first entity identifier in response to determining that the first entity identifier is not in the canonical namespace and a determination that the mapping of the first entity identifier to the second entity identifier does not exist within the database; and 
accessing the resource using the third entity identifier, wherein the resource is accessible using entity identifiers in the canonical namespace. 
  mapping a second identifier to the first identifier in response to determining that the first identifier is not a member of a canonical namespace and is not mapped to the canonical namespace; and
  



 receiving a request to access a resource including a first identifier associated with an entity, wherein the first identifier is a member of a canonical namespace, and wherein the receiving receives a request to access an object not directly accessible using an identifier from the canonical namespace but otherwise accessible using a third identifier from another namespace; 
 determining whether or not the first identifier is a member of the canonical namespace containing identifiers used to access resources in the computer system; 
 responsive to determining that the first identifier is a member of the canonical 
 determining whether the first identifier has a mapping to the canonical namespace stored in an internal database; responsive to determining that the first identifier is not a member of the canonical namespace and does not have a mapping to the canonical namespace stored in the internal database, automatically generating a second identifier for the entity within the canonical namespace and storing the second identifier in the internal database for further identification of the entity; 
 responsive to generating and storing the second identifier, accessing the resource using the second identifier; obtaining the third identifier in the another namespace using the first identifier, wherein the obtaining assigns a default identifier from the another namespace as the third identifier, wherein the default identifier is 
 accessing the resource using the third identifier.


Claims 1-3 of Patent No. 8,700,664 satisfies all the elements of claims 10-29 of the instant application, and as such, anticipates the claims of instant application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Based on an amendment, Claims 10, 17 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims 10, 17 and 24 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention “in response to determining that the second entity identifier is not in the second canonical namespace” and “associate the third entity identifier with the first entity identifier in response to …second entity identifier does not exist with the database”.  Note that “any negative limitation or exclusionary proviso must have basic in the original disclosure” see MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 10, 17 and 24 recite the language of “associate the third entity identifier with the firs entity identifier in response to determination that the mapping of the first entity identifier to the second entity identifier does not exist within the database”.  However, these language are unclear to indicate what relationship how the third entity associate with the first entity identifier and how it determination that the mapping of the first entity identifier to the second entity identifier does not exist within the database. For these reasons, one of ordinary skill in the art would not be able to determine the scope of the claims. See also MPEP § 2111.04.
Claims 11-16, 18-23 and 25-29 are rejected for same reasons because depend on the base claims 10, 17 and 24.
Appropriate correction is required.

The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections as being indefinite in case it was inadvertently missed by the examiner. The following prior art rejections are based upon the examiner's best interpretation of the claims. 


Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 10-29 are rejected under 35 U.S.C. 103(a) a being unpatentable over Cohn et al. (US Patent 9,524,167, hereinafter Cohn), in view of Mair et al. (US PGPUB 2005/0097073, hereinafter Mair) and further in view of Wilkins et al. (US PGPUB 2008/0205655, hereinafter Wilkins).
As per as claim 10, Cohn discloses:
A system comprising: 
 	a processor (Cohn, e.g., [col. 13, lines 26-29], “processor”); and 
 	a memory, wherein the memory includes instructions, that when executed by the processor (Cohn, e.g., [col. 13, lines 26-29], “memory”), cause the processor to:  	receive an input/output request associated with a first entity identifier from a first operating system with a first canonical namespace, wherein the input/output request  targets a resource  having a second operating system with a second canonical  namespace different than first the canonical namespace , wherein the first entity identifier identifies an entity (Cohn, e.g., [col. 5, lines 55-67] - [col. 6, lines 46], “the remote resource service for at least some client requests in a manner local to the configurable network service…accessing remote resources from provided computer networks…receive access to a particular subset of the computing related resources…”) (master/acl is the first entity that identify an entity)  requesting access to the resource (Cohn, e.g., [col. 8, lines 1-22], [col. 26, lines 35-65], “… requesting access to resource…”); 
 	query a database for a mapping of the first entity identifier to a second entity identifier, wherein the second entity identifier is in the second canonical namespace and is associated with the entity (Cohn, e.g., [col. 5, lines 55-67] - [col. 6, lines 49], (checking/determining access right in the network)  [col. 10, lines 1-60], “…specified by the client when initially invoking the remote access establishment API, or in response to a later query from the configurable network service (e.g., a query that specifies the multiple alternatives from which the client may select)…”); 
 	determine whether the mapping of the first entity identifier to the second entity identifier exists within the database based on the query (Cohn, e.g., [col. 5, ; 
 	generate a third entity identifier in the second canonical namespace in response to a determination that the second entity identifier is not in the canonical namespace (Cohn, e.g., [col. 6, lines 16-49], “…receive access to a particular subset of the computing-related resources provided by a network-accessible remote resource service, such as a subset that corresponds to that client….a remote resource service may use distinct namespaces that partition its provided resources into different groups that have different access rights and that are separately referenced, such that different resources in different namespaces may have the same local name or other identifier but be referenced separately based on those namespaces, and with a particular namespace corresponding to a particular client…access mechanism to obtain access to resources within the particular corresponding namespace of that client…modify or translate the message so that the indicated name or other identifier is associated with the namespace corresponding to the configured access mechanism, with the modifying or translating optionally being transparent to the computing node that sent the message…”) (different groups have different access rights, the system must check/determine if that particular user/identifier has a right access to access particular namespace)) (the examiner asserts that identify access right and indicated other identifier = map of the first entity identifier to the second identifier does not exist within database ) and 
 associate the third entity identifier with the first entity identifier in response to a determination that the mapping of the second entity identifier to the second entity identifier does not exist within the database (Cohn, e.g., [col. 6, lines 16-49], “…receive access to a particular subset of the computing-related resources provided by a network-accessible remote resource service, such as a subset that corresponds to that client….a remote resource service may use distinct namespaces that partition its provided resources into different groups that have different access rights and that are separately referenced, such that different resources in different namespaces may have the same local name or other identifier…”),
 	access the resource using the third entity identifier, wherein the resource is accessible using entity identifiers in the canonical namespace (Cohn, e.g., [col. 6, lines 16-49], “…receive access to a particular subset of the computing-related resources provided by a network-accessible remote resource service, such as a subset that corresponds to that client….a remote resource service may use distinct namespaces that partition its provided resources into different groups that have different access rights and that are separately referenced, such that different resources in different namespaces may have the same local name or other identifier but be referenced separately based on those namespaces, and with a particular namespace corresponding to a particular client…access mechanism to obtain access to resources within the particular corresponding namespace of that client…) (provide another access key for another user to access in the canonical namespace). 
	To clarify the language of “determine whether the mapping of the first entity identifier to the second entity identifier exists within the database based on the query” (although, as stated above Cohn functional disclose the features of determine).
	However Mair, in an analogous art, discloses “determine whether the mapping of the first entity identifier to the second entity identifier exists within the database based on the query” (Mair, e.g., [0036-0037], “…determines which resources the user is permitted to access based on his container, and then grants the user access to the appropriate resource…” and further see [0027], [0049-0051] for search identifier with other containers in hierarchical namespace). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Mair and Cohn to checks the provided account name and password, and confirms that they match before the user is granted access to the resources to prevent any conflict in the access right (Mair, e.g., [0002-0004]).
	The combination of Mair and Cohn disclose different operating system with namespace (Cohn, e.g., [col. 6, lines 16-49], [col. 10, lines 61-67], [col. 33, lines 1-8], [col. 36, lines 20-45] and [col. 39, lines 22-45]) and (Mair, e.g., [0026] and [0052]).  But to make record clear and further clarify the features of “operating system with different namespace” and “determine one of entity is not in the canonical namespace that associate with other entity identifier”.
	However Wilkins, in an analogous art, discloses “operating system with different namespace” (Wilkins, e.g., [0098-0101], “…User A may wish to provide User B with an alternative contact record and serial number 22 to replace a previously determine one of entity is not in the canonical namespace that associate with other entity identifier” (Wilkins, e.g., fig. 2a, associating with texts description, [0046], [0096-0098], [0131] and [0138], “…after access to User A's contact information is granted to User B, in step 112, the CRS 10 retrieves User A's contact information--identified via the received serial number 22…” and “…device registration 371 for uniquely identifying each network device 30, 32 that communicates with the CRS 10… managing the approval process of a request, including notifying users, generating approval records 424 (FIG. 9b), and providing replies; a digest generator 375 for signing contact replies; a namespace redirect 376 for looking up different namespaces 412…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Wilkins, Mair and Cohn to provide appropriate password response for system access by identify and authenticate user to archiving in providing a 

As per as claim 11, the combination of Wilkins, Mair and Cohn disclose:
(Currently Amended) The system of claim 10, wherein the resource comprises a file system image in accordance with the second canonical namespace (Mair, e.g., figs. 1 and 5, associating with texts description, (disclose file system in namespace)). 
As per as claim 12, the combination of Wilkins, Mair and Cohn disclose:
The system of claim 10, wherein the third entity identifier is generated in a reserved portion of the second canonical namespace to ensure that no overlap of generate third entity identifiers occurs with another entity identifier in use (Mair, e.g., [0036-0039] , (determining /checking/ identifying access right and ensure access to the appropriate resource) ), and (Wilkins, e.g., fig. 2a, associating with texts description, [0046], [0096-0098], [0131] and [0138]) and further see (Cohn, e.g., [col. 6, lines 16-49]). 
As per as claim 13, the combination of Wilkins, Mair and Cohn disclose:
The system of claim 10, wherein the memory includes instructions, that when executed by the processor, cause the processor to: 
 	obtain the second entity identifier in response to a determination that the second entity identifier exists within the database (Mair, e.g., [0036-0039] ) and further see (Cohn, e.g., [col. 6, lines 16-49]); and 
 	access the resource using the second entity identifier (Mair, e.g., [0036-0039]) and further see (Cohn, e.g., [col. 6, lines 16-49]). 
As per as claim 14, the combination of Wilkins, Mair and Cohn disclose:
(Currently Amended) The system of claim 10, wherein the memory includes instructions, that when executed by the processor, cause the processor to:
 	 identify, within a database, a new or changed mapping for the first entity identifier to either the second entity identifier or the third entity identifier that is in the second canonical namespace (Mair, e.g., [0030-0033], [0036-0039] and [0063]) and (Cohn, e.g., [col. 5, lines 55-67] - [col. 6, lines 49]) and further see (Wilkins, e.g., fig. 2a, associating with texts description, [0046], [0096-0098], [0131] and [0138]); and 
 	resolve a conflict between the new or changed mapping and the first entity identifier using the new or changed mapping (Mair, e.g., [0030-0033], [0036-0039] and [0063]) and (Cohn, e.g., [col. 5, lines 55-67] - [col. 6, lines 49]) and further see (Wilkins, e.g., fig. 2a, associating with texts description, [0046], [0096-0098], [0131] and [0138]). 
As per as claim 15, the combination of Wilkins, Mair and Cohn disclose:
(Currently Amended) The system of claim 10, wherein the input/output request comprises a second input/output request for an owner entity identifier associated with the resource, the second input/output request including a first owner entity identifier that is in the second canonical namespace, wherein the owner entity identifier is a member of another namespace, and wherein the memory includes instructions, that when executed by the processor, cause the processor to: 
 	return a second owner entity identifier in response to a determination that the first owner entity identifier is mapped to the another namespace different than the canonical namespace, wherein the second owner entity identifier is a member of the another namespace and is obtained in response to the determination that the first owner entity identifier is mapped to the another namespace (Cohn, e.g., [col. 6, lines 16-49], [col. 10, lines 61-67], [col. 33, lines 1-8], [col. 36, lines 20-45] and [col. 39, lines 22-45], “…client request in a manner local to configurable network service…accessing remote resources from provide computer networks… receive access to a particular subset of the computing related resource…” and “…perform one or more other indicated operations as appropriate”) and (Mair, e.g., [0036-0039]), and further see (Wilkin, e.g., fig. 2a, associating with texts description, [0046], [0096-0098], [0131] and [0138]); and 
 	return a third owner entity identifier in response to a determination that the first owner entity identifier is not mapped to the another namespace, wherein the third owner entity identifier is a member of the another namespace and is generated in response to the determination that the first entity owner identifier is not mapped to the another namespace (Cohn, e.g., [col. 6, lines 16-49], [col. 10, lines 61-67], [col. 33, lines 1-8], [col. 36, lines 20-45] and [col. 39, lines 22-45], “…client request in a manner local to configurable network service…accessing remote resources from provide computer networks… receive access to a particular subset of the computing related resource…” and “…perform one or more other indicated operations as appropriate”) and (Mair, e.g., [0036-0039]), and further see (Wilkin, e.g., fig. 2a, associating with texts description, [0046], [0096-0098], [0131] and [0138]). 
As per as claim 16, the combination of Wilkins, Mair and Cohn disclose:
The system of claim 10, wherein the memory includes instructions, that when executed by the processor, cause the processor to:
 	 access the resource using the first entity identifier in response to a determination that the first entity identifier is in the second canonical namespace (Cohn, e.g., [col. 6, lines 16-49], [col. 10, lines 61-67], [col. 33, lines 1-8], [col. 36, lines 20-45] and [col. 39, lines 22-45]) , and (Wilkin, e.g., fig. 2a, associating with texts description, [0046], [0096-0098], [0131] and [0138]) and further see (Mair, e.g., [0036-0037], (access right) and further see [0040-0041]).

Claims 17-23 are essentially the same as claims 10-16 except that they set forth the claimed invention as a method rather a system, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 10-16.

Claims 24-29 are  essentially the same as claims 10-16 except that they set forth the claimed invention as computer program product rather a system, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 10-16.

Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows.
Applicant’s arguments filed 12/14/2020 with respect to claims 10-29 have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant's amendment to the claims.  Applicant's newly amended features are taught 
The Examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claim in responsive to the newly amended, please refer to the corresponding section of the office action.

Additional Relevance Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to an entity requests access using an identifier from another namespace, an external database is consulted to determine if a mapping exists for the identifier to another identifier the canonical namespace.
 	Crichton et al. (US PGPUB, US PAT 2006/0174104, hereafter Crichton) “Consumer internet authentication device”.
Crichton teaches user requests a temporary password to logon request to a network/website ([0103]) and further disclose refers relationship between users and maps the identity of the user to the service user identifier ([0014-0018]) (

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/TUAN A PHAM/Primary Examiner, Art Unit 2163